Citation Nr: 1233179	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral otitis media and otitis externa. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision, in which the RO, inter alia, denied a compensable rating for bilateral otitis media.  The Veteran filed a notice of disagreement (NOD) in February 2006, and the RO issued a statement of the case (SOC) in June 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2006. 

In November 2006 and November 2008, the RO continued to deny this claim (as reflected in supplemental SOCs (SSOCs)). 

In February 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In April 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny this claim (as reflected in a February 2010 SSOC) and returned this matter to the Board for further appellate consideration.  

In August 2010, the Board disposed of another claim on appeal, by granting an increased rating of 60 percent for Meniere's syndrome, and again remanded the increased rating claim for bilateral otitis media to the RO, via the AMC, for further action, to include additional development of the evidence.  The Board also directed the RO to address recent findings of otitis externa in the records and to determine whether the issue should be recharacterized to that of otitis externa, which is evaluated under a separate diagnostic code.  After completing the requested development, in a rating decision dated in February 2008, the AMC recharacterized the claim on appeal to include both bilateral otitis media and otitis externa, but continued to deny a compensable rating (as reflected in that rating decision and a February 2012 SSOC).  As reflected on the title page, the Board has recharacterized the claim on appeal, accordingly.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Pertinent to the July 2005 claim for increase, the disability now characterized as otitis media and otitis externa has been manifested by consistent complaints of persistent itching, requiring long-term treatment via Dexamethasone ear drops, and intermittent bouts of swelling and infection of the ear canals.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent, but no higher, rating for otitis media and otitis externa are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.87, Diagnostic Codes 6200, 6210 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 



In this appeal, in an August 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected otitis media, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2005 letter. 

Post rating, an August 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A May 2008 letter provided the Veteran with notice regarding the rating criteria used to rate his otitis media.  Following the Board's remand in April 2009, a letter issued the same month again provided notice regarding the rating criteria used to rate his otitis media.  After issuance of the August 2006, May 2008 and April 2009 letters, and opportunity for the Veteran to respond, the February 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the paper claims file and in the electronic record consists of VA treatment records, and the reports of August 2005, May 2008, November 2008, July 2009, and February 2011 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2009 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the  claim on appeal, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The rating for the Veteran's otitis-related condition has been assigned under 38 C.F.R. § 4.87, Diagnostic Codes 6200 and 6210 for otitis media and otitis externa.  

Under Diagnostic Code 6200, the diagnostic code for rating chronic suppurative otitis media, mastoiditis, and/or cholesteatoma, a maximum 10 percent rating assignment is warranted for 10 for suppuration or with aural polyps.  See 38 C.F.R. § 4.87.  See also, 38 C.F.R. §§ 4.20, 4.27 (2011).  A Note following this Diagnostic Codes directs separate evaluation for manifestations such as hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of skull.  

Under Diagnostic Code 6210, the diagnostic code for rating chronic otitis externa, a maximum 10 percent rating is assignable for with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

VA treatment records dated in 2004 and 2005 primarily address other medical issues besides the Veteran's otitis media or externa issues.  However, records dated in June 2004 and throughout the rest of 2004 and 2005 reflect active medication of Dexamethasone phosphate ear drops to be applied 3 times a day for itching of the ears.  This medication remained on the active prescription list throughout 2004 and 2005.  Also the problem list from December 2004 and throughout 2005 was noted to include an unspecified disorder of the external ear.  An August 2005 ear nose and throat record noted complaints regarding the ears that included intermittent fullness in both ears.  Both tympanic membranes were normal, without middle ear fluid or external canal discharge.  The rest of the examination dealt with vertiginous symptoms associated with his Meniere's disease.  He was assessed with endolymphatic hydrops and obstructive sleep apnea.  No evidence of active ear infections was shown in the records from 2004 and 2005.  

The report of an August 2005 ear disease examination reflects that the examiner focused on the Veteran's complaints of dizziness and vertigo, for which he is already separately compensated as a symptom of service connected Meniere's disease.  He was noted to also be seeking an increased rating for service connected ear infection.  The examination was silent for pertinent complaints such as itching, swelling or discharge.  The tympanic membranes were examined and were normal without middle ear fluid or external canal discharge.  There was no evidence on this examination or most recent examination of an ear infection, and review of his most recent records dating back a year showed no evidence of ear infection.  The Veteran did report that prior to developing a crown headache he would experience discomfort and fullness in his ears.  There was a history of headaches, but no evidence in his records that there has been an increase in his inflammatory condition of the middle or external ears.  

The report of an October 2005 VA audiology examination notes that the Veteran's complaints included ear infections.  He also complained of symptoms related to his separately rated Meniere's disease that included dizziness.  He also described symptoms of hearing loss and tinnitus that overlapped with symptoms his service-connected Meniere's disease for which he is separately compensated.  The rest of the examination was an audiological examination that did not find evidence of a hearing loss for VA purposes, although a normal to mild sensorineural high frequency hearing loss was diagnosed.  No findings regarding ear disease were recorded.  

No evidence of active ear infections was shown in the VA records from 2006 and 2007.  However he continued to repeatedly have Dexamethasone phosphate ear drops on the active prescription list and the problem list from 2006 through 2007 continued to be an unspecified disorder of the external ear.  

The report of a May 2008 VA examination reflects findings as to  symptoms of the Veteran's  otitis media and his Meniere's disease.  The Veteran complained of recent discharge from the right ear canal which responded to treatment with eardrops.  The examiner noted that he had treated the Veteran for otitis externa on one occasion within the past several years, but had not treated the Veteran for otitis media.  The examiner then discussed the Veteran's  his vertiginous symptoms related to Meniere's disease.  The rest of the examination focused entirely on his vertiginous manifestations of the Meniere's disease with no findings regarding the ears as they pertained to his otitis media or externa.  

The report of a November 2008 VA audiology examination documents the Veteran's complaints of his ears running frequently.  Other complaints pertained to hearing loss, tinnitus and dizziness/vertigo related to his Meniere's disease.  Testing for the middle ear revealed normal middle ear pressure and compliance for each ear despite a long history of otitis media.  Audiometric testing revealed normal to mild sensorineural hearing loss assessed bilaterally.  His hearing was normal through 2000 Hertz with a mild high tone loss.  The examiner opined that the configuration of the hearing loss was not consistent with otitis media, and it was felt to be more likely that his recent high tone hearing loss was the result of aging.  No other significant findings pertinent to the otitis media or externa were reported.  

During the February 2009 Board hearing, the Veteran testified that he had received VA treatment for otitis media.  He testified that he took methazone with phosphate for swelling in his ears and indicated this controlled his ears from running.  He discussed having lost his job due to safety issues brought about by his vertigo symptoms from the separately service-connected Meniere's disease.  Regarding the otitis symptoms, he described his ears running in the morning, which were helped by ear drops.  He said he used a Q tip to control itching.  He did not have pus running in his ears at the end of the day, suggesting the drops helped.  He denied having any polyps or extra tissue growth in his ears.  He had to wear plugs whenever he showered.  He had to keep water out of his ears.  

No evidence of active ear infections was shown in the VA records dated in 2008 and 2009.  However he continued to repeatedly have Dexamethasone phosphate ear drops on the active prescription list and the problem list from 2008 through 2009 continued to be an unspecified disorder of the external ear.  The indication for the Dextramethasone ear drops was described as for itching in the prescription lists through May 2009, but, by September 2009, the indication was identified as  swelling/inflammation.  He reported having headaches in May 2008 that the doctor believed were related to hypertension, with no complaints of the headaches specifically involving pain or other problems with his ears.  He complained in June 2008 of ringing in his ears, unbalance and dizziness, but made no complaints of itching or infections of the ears.  Also in May 2009 and June 2009, headaches were described as a side effect of a medication to treat an issue unrelated to his otitis condition, but again no mention was made of the headaches involving his ears.  

The report of a July 2009 VA ear disease examination reflects instructions to address all symptoms attributed to it, and also to address whether he had otitis externa related to this otitis media.  The examiner reviewed the claims file and noted that the Veteran had not had any episodes of otitis media and could not recall the last time he took oral antibiotics for an ear infection.  He stated that he does have episodes of otitis externa if he gets water in his ears.  If this occurred, he would get drainage from both ears, with the left ear occasionally worse.  The left ear would occasionally swell.   He stated that the ear canal will "close" if infected, but he indicated that if he kept water out of the canal, he will not get an infection.  He did report chronic itchiness in both ears and used Dexamethasone drops at least 2 to 3 times a week for the itchiness.  He has had this problem since 1965.  He reported treatment at the VA ENT clinic several times since 1998.  

Physical examination revealed that the auricles of his ears were without deformity.  There was no scaling or discharge but there was some redness of the left external canal.  The tympanic membranes were normal and impedance testing was normal.  There was no evidence of infection, polyps or effusion.  There was no evidence of mastoid tenderness or discharge from the cholesteatoma.  The rest of the examination focused on his vertiginous manifestations of his Meniere's disease.  The examiner summarized that the Veteran was service-connected for otitis media but has not required treatment at the VA medical Center in the past 10 years.  He did have recurrent otitis externa for which he used Dexamethasone drops and had recurrent symptoms of itchiness and occasional discharge from both ears.  

VA records from 2010 included a May 2010 record where the Veteran was seen in primary care with complaints that included worries that he might have another infection in his ears.  He described them as cracking and popping lately.  There was no fever or discharge from his ears and he was doing nothing to treat them.  Examination revealed that his tympanic membranes were pearly bilaterally.  He was assessed with multiple disorders, to include Meniere's disease and allergies.  He reported having been prescribed Nasarel in the past.  The doctor speculated that his current symptoms were likely related to Eustachian tube dysfunction related to allergies.  He was prescribed Flonase nasal spray.  An addendum later in May 2010 indicated that the prescription was changed to Mometasone nasal spray due to a nationwide Flonase (fluticasone) nasal spray.  His active prescription list continued to include the Dexamethasone phosphate ear drops, with the Mometasone now added.  The problem list continued to include be an unspecified disorder of the external ear throughout 2010.  In July 2010, his Dexamethasone was noted to be expired although it remained on the active prescription list.  Records from August 2011 to January 2011 reveal that the Dexamethasone was no longer on the active list.

A January 2011 VA primary care follow-up record includes a note that the  Veteran was complaining about his Meniere's symptoms, and talked about having had a steroid drop for his ears, which  he described as helpful.  While otitis media or externa was not discussed, the doctor indicated that they would again try Dexamethasone drops as they had helped in the past.  By February 2011 the Dexamethasone was back on the active list with indications to treat inflammation and swelling.  

The report of a February 2011 VA ear disease examination  includes a notation that the examiner had reviewed the claims,   A history of treatment for left otitis externa and bilateral otitis media, dating back to service, was noted.  The Veteran reported that since service he has had recurrent ear infections and intermittent drainage, swelling of the ear canals and itching.  His right ear was worse lately, but the left ear was also affected.  He has not needed antibiotics in the past few years due to his diligence in keeping water out of his ears.  If his ears got wet, drainage would occur and this often led to infection.  His medical history in pertinent part included pain in both ears occurring 1 or 2 times per year.  He had a history of suppurative (purulent or mucopurulent) discharge in both ears that occurred monthly and lasted for days.  He had constant pruitus in both ears on a daily basis, lasting for hours.  He had a history of infection, with the last infection of the left ear taking place in January 2011 and in the right ear taking place in February 2011.  Infections took place several times a year.  

On physical examination, there was no deformity of the auricle of either ear..  However the external canal was deemed to not be normal.  The external canals of left and right ear were dry, and were not scaly.  There was no discharge nor edema noted.  There were no aural polyps noted.  His TM's and mastoids were normal.  There were no complications of ear disease or secondary conditions.  There was no evidence of hearing loss or ear infections.  The only significant findings noted were of hearing loss, and evidence of staggering gait or imbalance, which are separately evaluated manifestations under Meniere's disease.  Functional limitations of the otitis externa were noted to be manifestations of ear infections.  The diagnosis was otitis externa.  There was no affect on activities of daily living.  The examiner noted that, occupationally, the Veteran was not employed; no further comment about this was made.  The examiner opined that the otitis externa was at least as not related to infections the Veteran sustained in the military. It was noted that service connection for otitis media had been established.  

VA records in the electronic folder include records dated in 2011, which primarily show treatment for other medical issues.  However, these records included repeated references to an unspecified disorder of the external ears, noted in his medical history,  and his medication list shows an active prescription for Dexamethasone NA phosphate with drops to be placed in both ears 3 times a day to prevent inflammation/swelling of the ears.  

An April 2011 primary care note indicates that the Veteran reported left ear pain at a level 8, with the ear described as having closed up so he cannot get drops into it.  He was seen in the VA medical center, with a long term history noted of ENT treatment for similar ear issues.  He stated that his ear "gtts" (drops) usually reduce ear canal edema but this was not happening.  He had more ear canal edema than usual.  He reported getting ear canal edema every 6 weeks.  He presented with a severely swollen left ear canal full of yellowish drainage.  A small opening was present in the ear canal to apply ear gtts.  Plans included ordering Prednisone to help reduce the edema.  He was also prescribed Cipro "gtts" (drops) for the ear.  

Another note referencing the  April 2011 treatment for the ear condition noted the canal to be patent to about 2 millimeters diameter, frank pus and tenderness on moving the pinna and post auricular.  There was no fever or mastoid tenderness.  He was assessed with otitis externa, and again the medication regimen of Cipro and Prednisone was noted.  This too was also noted in the medication list for April 2011.  In August 2011 he was seen in primary care for other issues but mentioned that his ear was bothering him.  He was given a repeat course of Cipro, which again was noted in his medication list for August 2011.  However the medication list of January 2012 revealed that the Cipro had expired and was no longer on the active list.  Dexamethasone ear drops continued to be on the active medication list.  

Considering the above-cited evidence in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent, but no higher, rating for otitis media and otitis externa are met from the June 2005 date of the claim for increase.

As indicated above, the medical and lay evidence reflects that the Veteran's has complained of persistent itching of the eyes, and medical records documents that he was a long term user of Dexamethasone ear drops to treat such symptoms. There also is medical evidence showing intermittent bouts of swelling and infection of the ear canals.  In light of this effort, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating under Diagnostic Code 6210 (for otitis externa).  His symptoms detailed above appear to  are found to more closely resemble the symptoms of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment warranting a 10 percent rating under this Diagnostic Code.  See 38 C.F.R. § 4.7.  

However, the Board finds that a rating in excess of 10 percent for the Veteran's otitis based ear disability is not warranted under Diagnostic Code 6210, and 10 percent is the maximum rating assignable.  Assignment of a higher rating under  Diagnostic Code 6200 also is not warranted, as there is no evidence of chronic suppuration, nor is there evidence of aural polyps.

As regards the other manifestations described in the Note following Diagnostic Code 6200, the Board does note that there is evidence of hearing loss and tinnitus, as well as evidence of labrynthitis symptoms (particularly vertigo).  The Board also notes that the Veteran's representative in his August 2012 brief argued for separately evaluating hearing loss, and had requested further development to schedule an examination to address hearing loss.  Here, however, the Board finds that a separate rating for hearing loss is precluded. 

Specifically the Veteran is currently in receipt of a 60 percent rating for his Meniere's syndrome under Diagnostic Code 6205, which contemplates symptoms that include hearing loss, tinnitus and attacks of vertigo and cerebellar gait.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2011).  The Board points out that evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions." Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).  Thus a higher rating is not assignable under Diagnostic Code 6200, to include pursuant to its Note.  

For the same reasons, and because the Veteran is being compensated, primarily, for persistent itching associated with his otitis disability, the mere fact that the disability has been charactericterized to include both otitis media and otitis externa, there no basis for assigning separate ratings for each.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  Again, the Veteran is already being compensated for other symptoms such as hearing loss, tinnitus, and vertiginous symptoms pursuant to the rating for his Meniere's syndrome. As there also is no evidence that the otitis disability has resulted in loss of auricle, or neoplasm of the ear, either benign or malignant, Diagnostic Codes 6207, 6208,and 6209, respectively, are not applicable.  

The disability also has not been shown to involve any factor(s) that warrant evaluation of the Veteran's otitis disability under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board concludes that the record supports assignment of a 10 percent but no higher rating for the otitis externa from his February 2005 claim for increase.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for 10 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating of 10 percent for bilateral otitis media and otitis externa is granted, subject to the legal authority governing the payment of compensation benefits.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


